DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 09/09/2019 has been entered. Claims 2 and 3 are cancelled. Claims 1 and 4-16 are pending in this instant application, and are currently under examination.   

Priority
This application is a 371 of PCT/US2018/021304 filed on 03/07/2018, which claims benefit of US Provisional Application No. 62/467,973 filed on 03/07/2017.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/467,973, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 9 recites “blepharoconjunctivitis”, which is not disclosed or supported by the prior-filed Application No. 62/467,973. Thus, the priority date of claim 9 is 03/07/2018.  

Specification/Claim Objections
The disclosure of Specification is objected to because of the following informalities: The orientations of CH3 and OMe on carbon 6 and Et on carbon 13 of stereoisomer structure of the formula: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
  and the structure intended for CAS registry 760981-83-7 (solithromycin): 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
are incorrect. The correct structure of CAS 760981-83-7 is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.

Claims 1 and 4-16 are objected to because of the following informalities: In claim 1, the chemical structure (line 4) is blurry and incorrect (see the Specification objection above); change the incorrect atom “0”, which is zero, in the recitation “C(0)0, C(0)NH, S(0)2, S(0)2NH, or C(0)NHS(0)2” (3rd line from the end of the claim) to oxygen “O”; and replace the incorrect recitation “Co to Cio alkylene” (2nd line from the end of the claim) with “C0 to C10 alkylene”. In claims 4-10, change the incorrect recitation “claim 1 wherein” to “claim 1, wherein”. In claims 11, 13, 15, and 16, change the incorrect recitation “claim 1 comprising” to “claim 1, wherein the composition further comprises”. In claim 12, change the incorrect recitation “claim 11 further” to “claim 11, further”. In claim 14, change the incorrect recitation “claim 13 wherein” to “claim 13, wherein”; insert the abbreviation “(PEG)” immediately after the recitation “polyethylene glycol”; and replace the incorrect Markush group format “PEG castor oils and PEG stearates, and combinations thereof” with “PEG castor oils, PEG stearates, and combinations thereof”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 4-16 depend from claim 1.
1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 1 recites “C is aryl… or heteroarylalkyl”, in which the “C” confuses with carbon C. Applicant is advised to change the “C” in the formula to “Ar”.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

(I) Claims 1, 4-10, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Myers et al. (WO 2016/057798, published on April 14, 2016, hereinafter referred to as Myers ‘798).
 With regard to structural limitations “a method comprising the step of topically administering to an eye of the host animal an effective amount of a composition comprising one or more compounds of the formula (see the Specification/Claim Objections above): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (or solithromycin: 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
; or further comprising PEG castor oils, PEG stearates, and combinations thereof; or further comprising one or more polyethylene glycols; or further comprising xanthan gum)” (claims 1, 10, and 13-16):
Myers ‘798 disclosed a method of treating an infectious disease comprising administering an effective amount of a ketolide or a pharmaceutically acceptable salt thereof, to a subject in need thereof. For ophthalmic administration, such formulations in the form of eye drops including, for example, a 0.1/1.0% (w/w) solution and/or suspension of the ketolide in an aqueous or oily liquid carrier. Such drops may further comprise buffering agents, salts, and/or one or more other of the additional ingredients. Other opthalmically-administrable formulations include those which comprise the ketolide in microcrystalline form and/or in a liposomal preparation. Exemplary inflammatory conditions include conjunctivitis (page 193/318, [00527; page 189/318, [00514]; 198/318, [00555]). Example 3A. Synthesis of Solithromycin: 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 . Table 1. Exemplary novel Ketolides: 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 (FSM-11563), 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 (FSM-100426) (page 227/318, [00598]; pages 171/318 to 175/318, [00477]). Pharmaceutically acceptable excipients used in the manufacture of provided pharmaceutical compositions include inert diluents, dispersing and/or granulating agents, surface active agents and/or emulsifiers, disintegrating agents, binding agents, preservatives, buffering agents, lubricating agents, and/or oils. Exemplary surface active agents xanthan, pectin, gelatin, egg yolk, casein, wool fat, cholesterol, wax, and lecithin), polyoxyethylene esters (e.g. polyoxyethylene monostearate [Myrj 45], polyoxyethylene hydrogenated castor oil, polyethoxylated castor oil, polyoxymethylene stearate, and Solutol). Exemplary binding agents include starch, alginates, polyethylene oxide, polyethylene glycol, alcohol, and/or mixtures thereof. Exemplary preservatives include chelating agent and alcohol preservatives. Exemplary chelating agents include ethylenediaminetetraacetic acid (EDTA) and salts and hydrates thereof. Exemplary alcohol preservatives include ethanol, polyethylene glycol, phenol, phenolic compounds (pages 181/318 to 183/318, [00483, 00486-00488, 00490, and 00492]). 
Thus, these teachings of Myers ‘798 anticipate, because (i) the host animal in claim 1 encompasses a general population or a conjunctivitis patient, and (ii) the effective amount is disclosed in the specification as a concentration in the range from about 0.1 to about 2.5 weight percent (p. 15/37, lines 10 to 11), or, in the alternative, are obvious, because pharmaceutically acceptable excipients include surface active agents and/or emulsifiers (including xanthan, polyoxyethylene esters, e.g. polyoxyethylene monostearate, polyoxyethylene hydrogenated castor oil, and/or polyethoxylated castor oil), binding agents (including polyethylene oxide or polyethylene glycol), preservatives (including polyethylene glycol), over Applicant’s claims 1, 4-10, and 13-16. The method of Myers ‘798 meets all structural limitation of claimed method and would achieve the same intended results, including “for treating one or more dry eye diseases, wherein the disease is keratoconjunctivitis sicca (or dry eye syndrome; or keratitis sicca; or keratoconjunctivitis), blepharitis, or blepharoconjunctivitis”, required by claims 4-9.

(II) Claims 1 and 4-16 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (WO 2016/057798, published on April 14, 2016, hereinafter referred to as Myers ‘798 in view of Horn 
Myers ‘798 disclosed a method of treating an infectious disease comprising administering an effective amount of a ketolide or a pharmaceutically acceptable salt thereof, to a subject in need thereof. For ophthalmic administration, such formulations in the form of eye drops including, for example, a 0.1/1.0% (w/w) solution and/or suspension of the ketolide in an aqueous or oily liquid carrier. Such drops may further comprise buffering agents, salts, and/or one or more other of the additional ingredients. Other opthalmically-administrable formulations include those which comprise the ketolide in microcrystalline form and/or in a liposomal preparation. Exemplary inflammatory conditions include conjunctivitis (page 193/318, [00527; page 189/318, [00514]; 198/318, [00555]). Example 3A. Synthesis of Solithromycin: 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
. The residue was purified by preparatory thin layer chromatography (10% methanol-dichloromethane + 1 % saturated ammonium hydroxide solution) to afford solithromycin as a white solid. Table 1. Exemplary novel Ketolides: 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 (FSM-11563), 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 (FSM-100426) (page Pharmaceutically acceptable excipients used in the manufacture of provided pharmaceutical compositions include inert diluents, dispersing and/or granulating agents, surface active agents and/or emulsifiers, disintegrating agents, binding agents, preservatives, buffering agents, lubricating agents, and/or oils. Exemplary surface active agents and/or emulsifiers include natural emulsifiers (e.g. acacia, agar, alginic acid, sodium alginate, tragacanth, chondrux, cholesterol, xanthan, pectin, gelatin, egg yolk, casein, wool fat, cholesterol, wax, and lecithin), polyoxyethylene esters (e.g. polyoxyethylene monostearate [Myrj 45], polyoxyethylene hydrogenated castor oil, polyethoxylated castor oil, polyoxymethylene stearate, and Solutol). Exemplary binding agents include starch, alginates, polyethylene oxide, polyethylene glycol, alcohol, and/or mixtures thereof. Exemplary preservatives include chelating agent and alcohol preservatives. Exemplary chelating agents include ethylenediaminetetraacetic acid (EDTA) and salts and hydrates thereof. Exemplary alcohol preservatives include ethanol, polyethylene glycol, phenol, phenolic compounds (pages 181/318 to 183/318, [00483, 00486-00488, 00490, and 00492]).
Myers ‘798 did not explicitly disclose the limitation “the composition further comprises boric acid and a metal chelating agent”, required by claims 11 and 12. 
Horn ‘401 disclosed an ophthalmological composition comprises: an ophthalmic drug at a concentration of about 1.45% w/v; polyoxyl 40 stearate (= polyethylene glycol monostearate) at a concentration of about 5.5% w/v; carboxymethyl cellulose at a concentration of about 0.8% w/v; sodium chloride at a concentration of about 0.037% w/v; sodium ethylenediaminetetraacetic acid (EDTA) at a concentration of about 0.015% w/v; benzalkonium chloride at a concentration of about 0.007% w/v; borate buffer at a concentration of about 5 millimolar; and a pH of about 7.8. The composition solubilizes poorly or insoluble lipophilic drugs, such as azithromycin, cyclosporin-A (pages 9/17 to 10/17, [0192-0200, 0204, and 0225]). In one embodiment, the compositions further comprise a mucoadhesive, which may be present at a concentration from between about 0.5% and about 10% weight by volume, PEG of low molecular weight and most preferably PEG 400. In one embodiment, the mucoadhesive is selected from the group consisting of carbopols, xanthan gums, and cellulose derivatives (pages 3/17 to 4/17, [0042 and 0043]). A preferred embodiment not only solubilized cyclosporin-A but did so at greater concentrations than 0.05%, to at least 0.20%. This is greater than required for surface treatments such as for dry eye and blepharitis or allergic conjunctivitis, but prolonged residence time may enhance dry eye therapeutic efficacy (page 11/17, [0234]).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the generic excipient or vehicle as taught by Myers ‘798 with specific vehicle comprising polyoxyl 40 stearate (= polyethylene glycol monostearate), sodium EDTA (= chelating agent), and borate buffer in view of Horn ‘401 to solubilize a lipophilic ophthalmic drug (including solithromycin, FSM-11563, or FSM-100426). One would have been motivated to do so because (a) Myers ‘798 teaches that organic solvent (10% methanol-dichloromethane + 1 % saturated ammonium hydroxide solution) is used to purify solithromycin. Pharmaceutically acceptable excipients include surface active agents and/or emulsifiers (including xanthan, polyoxyethylene monostearate, polyoxyethylene hydrogenated castor oil, and/or polyethoxylated castor oil), binding agents (including polyethylene oxide or polyethylene glycol), preservatives (including polyethylene glycol), and (b) Horn ‘401 teaches that an ophthalmological composition is formulated to solubilizes poorly or insoluble lipophilic drugs, described above. Thus, one of skill in the art would have a reasonable expectation that by substituting the generic excipient or vehicle as taught by Myers ‘798 with specific vehicle comprising polyoxyl 40 stearate (= polyethylene glycol monostearate), sodium EDTA (= chelating agent), and borate buffer in view of Horn ‘401 to solubilize a lipophilic ophthalmic drug (including solithromycin, FSM-11563, or FSM-100426), one would achieve Applicant’s claims 1 and 4-16. "Exemplary rationales that may support a conclusion of obviousness include: (B) 

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623